Exhibit 10.3
VISTAPRINT N.V.
2005 NON-EMPLOYEE DIRECTORS’ SHARE OPTION PLAN, as amended
1. Purpose.
     The purpose of this 2005 Non-Employee Directors’ Share Option Plan (the
“Plan”) of Vistaprint N.V. (the “Company”) is to compensate non-employee members
of the Company’s Supervisory Board for their services and participation in the
meetings of the Supervisory Board and any committees on which such director
served in the prior year, to encourage ownership in the Company by non-employee
directors of the Company, whose services are considered essential to the
Company’s future progress, and to provide them with a further incentive to
remain as members of the Supervisory Board of the Company.
2. Administration.
     The Company’s Management Board and/or Supervisory Board, as may be
permitted by applicable law in any particular instance (the “Board”), shall
supervise and administer the Plan. The Board has the authority to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it deems advisable. All questions concerning interpretation of the Plan
or any share awards or options granted under it shall be resolved by the Board
and such resolution shall be final and binding upon all persons having an
interest in the Plan. The Board may, to the full extent permitted by or
consistent with applicable laws or regulations, delegate any or all of its
powers under the Plan to a committee appointed by the Board, and if a committee
is so appointed, all references to the Board in the Plan mean and relate to such
committee. No director or person acting pursuant to the authority delegated by
the Board shall be liable for any action or determination relating to or under
the Plan that is made in good faith.
3. Participation in the Plan; Eligibility.
     Members of the Company’s Supervisory Board who are not employees of the
Company or any subsidiary of the Company (“non-employee directors”) shall be
eligible to receive options under the Plan.
4. Shares Subject to the Plan.
     (a) Subject to adjustment as provided in Section 8, the maximum number of
the Company’s ordinary shares par value €0.01 per share (“Ordinary Shares”),
that may be issued under the Plan shall be (x) an aggregate of 250,000 shares,
consisting of (i) 160,000 Ordinary Shares reserved for issuance under the
Company’s Amended and Restated 2000-2002 Share Incentive Plan immediately prior
to the closing of the Company’s initial public offering and (ii) an additional
90,000 Ordinary Shares.
     (b) If any outstanding option under the Plan for any reason is terminated,
canceled, surrendered or expires without having been exercised in full, the
shares covered by the unexercised portion of such option shall again become
available for issuance pursuant to the Plan.
     (c) Ordinary Shares issued under the Plan may consist in whole or in part
of authorized but unissued shares or treasury shares.

 



--------------------------------------------------------------------------------



 



5. Share Options.
     All options granted under the Plan shall be non-statutory options not
entitled to special tax treatment under Section 422 of the United States
Internal Revenue Code of 1986, as amended (the “Code”). Each option granted
under the Plan shall be evidenced by a written agreement in such form as the
Board shall from time to time approve, which agreements shall comply with and be
subject to the following terms and conditions:
     (a) Option Grant Dates. Options shall automatically be granted to the
non-employee directors as follows:
     (i) each person who first becomes a non-employee director on or following
the date that the Plan is approved by the shareholders of the Company shall be
granted an option to purchase Ordinary Shares with a Fair Value (as defined in
Section 5(c) below) of $150,000 up to a maximum of 50,000 Ordinary Shares, on
the date of his or her initial appointment or election to the Supervisory Board;
and
     (ii) each non-employee director shall be granted an option to purchase
Ordinary Shares with a Fair Value of $50,000 up to a maximum of 12,500 Ordinary
Shares, at each year’s annual general meeting at which he or she serves as a
member of the Supervisory Board.
     Each date of grant of an option pursuant to this Section 5(a) is
hereinafter referred to as an “Option Grant Date.”
     (b) Option Exercise Price. The option exercise price per share for each
option granted under the Plan shall equal (i) the closing price on any national
securities exchange on which the Ordinary Shares are listed, (ii) the closing
price of the Ordinary Shares on the Nasdaq National Market or (iii) the average
of the closing bid and asked prices in the over-the-counter market as published
in The Wall Street Journal, whichever is applicable, on the Option Grant Date.
If no sales of Ordinary Shares were made on the Option Grant Date, the price of
the Ordinary Shares for purposes of clauses (i) and (ii) above shall be the
reported price for the next preceding day on which sales were made.
     (c) Fair Value. The “Fair Value” of any option grant shall be the fair
market value as determined by the Board using a generally accepted option
pricing valuation methodology, such as the Black-Scholes model or a generally
accepted binomial method, with such modifications as the Board may deem
appropriate to reflect the fair market value of the options on the date of
grant. The methodology employed shall be the same methodology used by the
Company for US GAAP purposes in calculating and reporting the cost of equity
instruments in accordance with SFAS No. 123R.
     (d) Transferability of Options. Except as the Board may otherwise determine
or provide in an option granted under the Plan, any option granted under the
Plan to an optionee shall not be transferable by the optionee other than by will
or the laws of descent and distribution, and shall be exercisable during the
optionee’s lifetime only by the optionee or the optionee’s guardian or legal
representative. References to an optionee, to the extent relevant in the
context, include references to authorized transferees.

2



--------------------------------------------------------------------------------



 



     (e) Vesting Period.
     (i) General. Each option granted under the Plan shall become exercisable
(“vest”) as to 8.33% of the original number of Ordinary Shares each successive
three-month period following the Option Grant Date until the third anniversary
of the Option Grant Date, in each case provided that the optionee is serving as
a member of the Company’s Supervisory Board on such vesting date.
     (ii) Acceleration Upon a Change In Control. Notwithstanding the foregoing,
each outstanding option granted under the Plan shall immediately become
exercisable in full upon the occurrence of a Change in Control (as defined in
Section 9) with respect to the Company.
     (iii) Termination. Each option shall terminate, and may no longer be
exercised, on the earlier of (i) the date ten years after the Option Grant Date
of such option or (ii) the date 90 days after the optionee ceases to serve as a
member of the Company’s Supervisory Board.
     (f) Exercise Procedure. An option may be exercised only by written notice
to the Company at its principal office accompanied by (i) payment in cash or by
certified or bank check of the full consideration for the shares as to which
they are exercised, (ii) delivery of outstanding Ordinary Shares (provided such
Ordinary Shares, if acquired directly from the Company, were owned by the
exercising non-employee director, and not subject to repurchase by the Company,
for at least six months prior to such delivery) having a fair market value on
the last business day preceding the date of exercise equal to the option
exercise price, or (iii) an irrevocable undertaking by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price or
delivery of irrevocable instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price.
     (g) Exercise by Representative Following Death of Director. An optionee, by
written notice to the Company, may designate one or more persons (and from time
to time change such designation), including his or her legal representative,
who, by reason of the optionee’s death, shall acquire the right to exercise all
or a portion of the option. If the person or persons so designated wish to
exercise any portion of the option, they must do so within the term of the
option as provided herein. Any exercise by a representative shall be subject to
the provisions of the Plan.
6. Withholding. Each non-employee director shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with options to such non-employee director no later
than the date of the event creating the tax liability. Except as the Board may
otherwise provide, so long as the Ordinary Shares are registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), non-employee
directors may satisfy such tax obligations in whole or in part by delivery of
Ordinary Shares, including shares issued pursuant to the option creating the tax
obligation, valued at their fair market value; provided, however, that the total
tax withholding where Ordinary Shares is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for United States
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). The Company may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to a non-employee director.

3



--------------------------------------------------------------------------------



 



7. Limitation of Rights.
     (a) No Right to Continue as a Director. Neither the Plan, nor the granting
of an option hereunder, nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain the optionee as a member of the Supervisory Board
for any period of time.
     (b) No Shareholders’ Rights for Options. An optionee has no rights as a
shareholder with respect to the shares covered by his or her option until the
date of the issuance to him or her of a share certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 8) for which the record date is prior to the date such certificate is
issued. Notwithstanding the foregoing, in the event the Company effects a split
of the Ordinary Shares by means of a share dividend and the exercise price of
and the number of shares subject to options are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an option between the record date and
the distribution date for such share dividend shall be entitled to receive, on
the distribution date, the share dividend with respect to the Ordinary Shares
acquired upon such option exercise, notwithstanding the fact that such shares
were not outstanding as of the close of business on the record date for such
share dividend.
     (c) Compliance with Securities Laws. Each option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the Ordinary Shares subject to
such option upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental or regulatory body, or the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with, the issuance or purchase
of shares pursuant to such option, such option may not be exercised, in whole or
in part, unless such listing, registration, qualification, consent or approval,
or satisfaction of such condition has been effected or obtained on conditions
acceptable to the Board. Nothing herein shall be deemed to require the Company
to apply for or to obtain such listing, registration or qualification, or to
satisfy such condition.
8. Adjustment Provisions for Mergers, Recapitalizations and Related
Transactions.
     If, through or as a result of any merger, consolidation, reorganization,
recapitalization, reclassification, share dividend, share split, reverse share
split, or other similar transaction, (i) the outstanding Ordinary Shares are
exchanged for a different number or kind of securities of the Company or of
another entity, or (ii) additional shares or new or different shares or other
securities of the Company or of another entity are distributed with respect to
such Ordinary Shares, the Board shall make an appropriate and proportionate
adjustment in (w) the maximum number and kind of shares reserved for issuance
under the Plan, (x) the number and kind of shares or other securities subject to
then outstanding options under the Plan, (y) the number and kind of shares or
other securities issuable pursuant to options to be granted pursuant to Section
5(a) hereof, and (z) the price for each share subject to any then outstanding
options under the Plan (without changing the aggregate purchase price for such
options), to the end that each option shall be exercisable, for the same
aggregate exercise price, for such securities as such optionholder would have
held immediately following such event if he had exercised such option
immediately prior to such event. No fractional shares will be issued under the
Plan on account of any such adjustments.

4



--------------------------------------------------------------------------------



 



9. Definition of “Change in Control.”
     “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital shares of the Company after the date of adoption of
this Plan by the Board if, after such acquisition, such Person beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or
more of either (x) the then-outstanding Ordinary Shares of the Company (the
“Outstanding Company Ordinary Shares”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
ordinary shares or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(C) any acquisition by any corporation pursuant to a transaction that complies
with clauses (x) and (y) of subsection (b) of this Section 9; or
     (b) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Ordinary Shares and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding ordinary shares
and the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which includes, without
limitation, a corporation that as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the “Acquiring Corporation”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities,
respectively, and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 30%
or more of the then-outstanding ordinary shares of the Acquiring Corporation, or
of the combined voting power of the then-outstanding securities of such
corporation entitled to vote generally in the election of directors (except to
the extent that such ownership existed prior to the Business Combination); or
10. Termination and Amendment of the Plan.
     The Board may suspend or terminate the Plan or amend it in any respect
whatsoever.

5



--------------------------------------------------------------------------------



 



11. Notice.
     Any written notice to the Company required by any of the provisions of the
Plan shall be addressed to the Chief Executive Officer of the Company and shall
become effective when it is received.
12. Governing Law.
     The Plan and all determinations made and actions taken pursuant hereto
shall be governed by the internal laws of the Netherlands (without regard to any
applicable conflicts of laws or principles).
13. Effective Date.
     The Plan became effective on the date it was adopted by the shareholders of
Vistaprint Limited.
Adopted by the Company’s Supervisory Board,
Management Board and shareholders on
August 28, 2009.
Amended by the Company’s Supervisory Board
and Management Board on October 2, 2010.

6